 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                            UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     PAUL A. BOWLING                                                Case Number
                                                                2:18-cv-01209-RFB-PAL
11                                  Plaintiff,

12            vs.                                         STIPULATION AND ORDER OF
                                                         DISMISSAL BETWEEN PLAINTIFF
13     EQUIFAX INFORMATION SERVICES,                       AND DEFENDANT EXPERIAN
       LLC, a Foreign Limited-Liability Company,         INFORMATION SOLUTIONS, INC.
14     TRANSUNION, LLC, a Foreign Limited-                     WITH PREJUDICE
       Liability Company, EXPERIAN
15     INFORMATION SOLUTIONS, INC., a
       Foreign Corporation, NORTH AMERICAN
16     RECOVERY, a Foreign Company

17                                  Defendants.

18

19         Plaintiff, Paul A. Bowling (“Plaintiff”) and Defendant, Experian Information Solutions,

20 Inc. (“Experian”), by and through their respective attorneys of record, hereby stipulate and agree

21 . . .

22 . . .

23 . . .

24 . . .


                                                 Page 1 of 2
 1 that all Plaintiff’s claims asserted against Experian in the above-captioned matter shall be and are

 2 hereby dismissed with prejudice, with each party to bear their own costs and attorney fees.

 3 Dated this 1st day of July, 2019.                     Dated this 1st day of July, 2019.

 4 COGBURN LAW                                           NAYLOR & BRASTER

 5
     By: /s/Erik W. Fox                                  By: /s/Jennifer L. Braster
 6       Jamie S. Cogburn, Esq.                              Jennifer L. Braster, Esq.
         Nevada Bar No. 8409                                 Nevada Bar No. 9982
 7       Erik W. Fox, Esq.                                   Andrew J. Sharples, Esq.
         Nevada Bar No. 8804                                 Nevada Bar No. 12866
 8       2580 St. Rose Parkway, Suite 330                    1050 Indigo Dr., Suite 200
         Henderson, Nevada 89074                             Las Vegas, NV 89145
 9       Attorneys for Plaintiffs                            Attorneys for Experian Information
                                                             Services, Inc.
10

11                                              ORDER

12         IT IS SO ORDERED. The Clerk of the Court is instructed to close this case.

13

14

15                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
16
                                                  July 2, 2019
17                                               DATE

18

19

20

21

22

23

24


                                               Page 2 of 2
